 



Exhibit 10.5.8
DATED 15th July 1997
SILK DEVELOPMENTS LIMITED
to
BUSINESS and MARKET RESEARCH LIMITED
LEASE
Relating to portion of Building known as Wood Street Mill
Wood Street Macclesfield
*******
(GEORGE DAVIES & CO) [l14570al1457007.gif]
Solicitors
Manchester

51



--------------------------------------------------------------------------------



 



(SEAL)
DATED 15th July 1997
(STAMPS)

         
1
  PARTICULARS    
 
       
1.1.1
  the Landlord   SILK DEVELOPMENTS LIMITED whose registered office is situate at
Adelphi Mill Grimshaw Lane Bollington Cheshire
 
       
1.1.2
  the Tenant   BUSINESS & MARKET RESEARCH LIMITED whose registered office is
situate at Buxton Road High Lane Stockport Cheshire SK6 8DX
 
       
1.2
  the Premises   ALL THAT portion of the Building known as Wood Street Mill Wood
Street Macclesfield comprising the first floor which premises are for the
purpose of identification only shown edged red on plan A1
 
       
1.3
  Contractual Term   Fifteen years from and including the 18th day of
August 1997
 
       
1.4
  Rent
Commencement Date   being seven working days after completion of the works
 
       
1.5
  The Initial Rent   £11,286.00 per annum
 
       
1.6
  Interest Rate   4% per year above the base lending rate of Barclays Bank plc
or such other bank being a member of the Committee of London and Scottish
Bankers as the Landlord may from time to time nominate in writing

1



--------------------------------------------------------------------------------



 



         
1.7
  Permitted User   Offices
 
       
1.8
  Plans   The plans A1 A2 A3 and B annexed hereto

2   DEFINITIONS   2.1   For all purposes of this lease the terms defined in
clauses 1 and 2 have the meanings specified   2.2   “Building” means Wood Street
Mill Wood Street Macclesfield Cheshire and the land forming the site thereof
which for the purpose of identification only is shown edged blue on plan B   2.3
  “the Insurance Rent” means the sum which the Landlord shall pay by way of
premium

  2.3.1   for insuring the Building and the loss of rent in accordance with its
obligations contained in this lease and     2.3.2   for insuring in such amount
and on such terms as the Landlord shall consider appropriate against all
liability of the Landlord to third parties arising out of or in connection with
any matter including or relating to the Building

2.4   “Tenant’s Insurance Rent” means 14.15% of the Insurance Rent
  2.5   “Insured Risks” means fire lightning explosion aircraft (including
articles dropped from aircraft) riot civil commotion malicious persons
earthquake storm tempest flood bursting and overflowing of water pipes tanks and
other apparatus and impact by road vehicles and other such risks as the Landlord
from time to time in its reasonable discretion may think fit to insure against  
2.6   “Interest” means interest during the period from the date on which the
payment is due to the date of payment both before and after any judgment at the
Interest

2



--------------------------------------------------------------------------------



 



    Rate then prevailing or should the base rate referred to in clause 1.6 cease
to exist such other rate of interest as is most closely comparable with the
Interest Rate to be agreed between the parties or in default of agreement to be
determined by the Surveyor acting as an expert and not as an arbitrator   2.7  
“the 1954 Act” means the Landlord and Tenant Act 1954 and all statutes
regulations and orders included by virtue of clause 3.14   2.8   “the Pipes”
means all pipes sewers drains mains ducts conduits gutters watercourses wires
cables channels flues and all other conducting media and includes any fixings
louvres cowls and any other ancillary apparatus which are in on or under or
which exclusively serve the Premises   2.9   “the Planning Acts” means the Town
and Country Planning Act 1990 and all statutes regulations and orders included
by virtue of clause 3.14   2.10   “Rent” means the Initial Rent until the First
Review Date. Thereafter “the Rent” means the sum ascertained in accordance with
the Seventh Schedule. The term “rents” includes both the Rent and the Insurance
Rent and other sums reserved by this Lease   2.11   “The Review Dates” means
18th August 2002, the First Review Date and 18th August 2007 references to “a
Review Date” are reference to either of the Review Dates.   2.12   “User
Covenants” means the covenants set out in the second schedule   2.13  
“Surveyor” means any person or firm appointed by the Landlord to perform any of
the functions of the Surveyor under this lease (including an employee of the
Landlord or a company that is a member of the same group as the Landlord within
the meaning of Section 42 of the 1954 Act and including also the person or firm
appointed by the Landlord to collect the rents) PROVIDED THAT the person

3



--------------------------------------------------------------------------------



 



who purports to act as the Surveyor must be an Associated or fellow of the Royal
Institution of Chartered Surveyors

2.14   “VAT” means Value Added Tax or other tax of a similar nature and unless
otherwise expressly stated all references to rents or other sums payable by the
Tenant are exclusive of VAT   2.15   “The Works” means the works listed in the
Eighth Schedule

3 INTERPRETATION

3.1   The expression ‘the Landlord ‘and ‘the Tenant’ wherever the context so
admits include the person for the time being entitled to the reversion
immediately expectant on the determination of the Term and the Tenant’s
successors in title respectively and any reference to a superior landlord
includes the Landlord’s immediate reversion (and any superior landlords) at any
time   3.2   Where the Landlord the Tenant or the Guarantor for the time being
are two or more persons obligations expressed or implied to be made by or with
such party are deemed to be made by or with such persons jointly and severally  
3.3   Words importing one gender include all other genders and words importing
the singular include the plural and vice versa   3.4   The expression
‘Guarantor’ includes not only the third party to this lease (if any) but any
person who enters into a covenant with the Landlord pursuant to clauses 5.9.6
5.9.7 or 5.23   3.5   The expression ‘the Premises’ includes :

  3.5.1   the floor and ceiling finishes of the floor slabs and ceiling slabs
that bound the premises     3.5.2   the inner half severed medially of the
internal non-load bearing walls that divide the Premises from any adjoining
parts of the Building

4



--------------------------------------------------------------------------------



 



  3.5.3   the doors and window frames at the Premises     3.5.4   all additions
and improvements to the Premises     3.5.5   all the Landlord’s fixtures and
fittings and fixtures of every kind which shall from time to time be in or upon
the Premises (whether originally affixed or fastened to or upon the Premises or
otherwise) except any such fixtures installed by the Tenant that can be removed
from the Premises without defacing the Premises     3.5.6   all Pipes in on
under or over and which exclusively serve the Premises     3.5.7   any equipment
or apparatus that is in or on and that exclusively serve the Premises

3.6   The expression “the Term” includes the Contractual Term and any period of
holding-over or extension or continuance of the Contractual Term whether by
statute or common law   3.7   References to “the last year of the Term” include
the last year of the Term if the Term shall determine otherwise than by
effluxion of time and references to “the expiration of the Term” include such
other determination of the Term   3.8   References to any right of the Landlord
to have access to the Premises shall be construed as extending to any superior
landlord and any mortgagee of the Premises and to all persons authorised by the
Landlord and any superior landlord or mortgagee where such superior lease or
mortgage grants such rights of access to the Superior Landlord or Mortgagee
(including agents professional advisers contractors workmen and others) PROVIDED
THAT such persons shall have sufficient reason to require access to the premises
  3.9   Any covenant by the Tenant not to do an act or thing shall be deemed to
include an obligation to use reasonable endeavours not to permit or suffer such
act or

5



--------------------------------------------------------------------------------



 



   thing to be done by another person where the Tenant is aware that such act or
thing is being done

3.10   Any provisions in this lease referring to the consent or approval of the
Landlord shall be construed as also requiring the consent or approval of any
existing mortgagee of the Premises and any existing superior landlord where such
consent or approval shall be required and the land shall use all reasonable
endeavours to obtain such consent or approval with all due expedition

3.11   References to “consent of the Landlord” or words to similar effect mean a
consent in writing signed by or on behalf of the Landlord and to “approved”
and“authorised” or words to similar effect mean (as the case may be) approved or
authorised in writing by or on behalf of the Landlord

3.12   The terms “the parties” or “party” mean the Landlord and/or the Tenant
but except where there is an express indication to the contrary exclude the
Guarantor

3.13 “Development” has the meaning given by the Town and Country Planning Act
1990 Section 55

3.14   Any references to a specific statute include any statutory extension or
modification amendment or re-enactment of such statute and any regulations or
orders made under such statute and any general reference ‘statute’ or
‘statutes’includes any regulations or orders made under such statute or statutes

3.15   References in this lease to any clause sub-clause or schedule without
further designation shall be construed as a reference to the clause sub-clause
or schedule to this lease so numbered

3.16   The clause paragraph and schedule headings do not form part of this lease
and shall not be taken into account in its construction or interpretation

3.17   References in this lease to any rights granted to the Tenant shall be
construed as

6



--------------------------------------------------------------------------------



 



     being granted to the Tenant and any undertenant(s) and all persons
authorised by the Tenant or any undertenant(s) to exercise such rights
4 DEMISE
The Landlord demises to the Tenant the Premises together with a right of way on
foot only over the shared entrance and stairs edged yellow on the Plans together
also with the right to park eight motor vehicles in the spaces the Landlord
shall from time to time designate and the right of free and uninterrupted use of
the Pipes for the purpose of the passage and running of water soil gas
electricity telephone and other services and EXCEPTING AND RESERVING to the
Landlord the rights specified in the first schedule TO HOLD the Premises to the
Tenant for the Contractual Term SUBJECT to all rights easements privileges
restrictions covenants and stipulations of whatever nature affecting the
Premises including any matters contained or referred to in the third schedule
YIELDING AND PAYING to the Landlord

  4.1   The Rent payable without any deduction by equal quarterly payments in
advance and     4.2   By way of further rent the Tenants Insurance Rent payable
on demand in accordance with clause 7     4.3   By way of further rent a fair
proportion to be reasonably determined by the Landlord of all sums expended by
the Landlord in connection with the matters referred to in the Sixth Schedule

5 THE TENANT’S COVENANTS
The Tenant covenants with the Landlord:

5.1   Rent

  5.1.1   to pay the rents on the days and in the manner set out in this lease
and not to exercise or seek to exercise any right or claim to withhold rent or

7



--------------------------------------------------------------------------------



 



   any right or claim to legal or equitable set-off

  5.1.2   if so required in writing by the Landlord to make such payments by
banker’s standing order or credit transfer to any bank and account in the United
Kingdom that the Landlord may from time to time nominate

5.2   Outgoings and VAT

    5.2.1   To pay and to indemnify the Landlord against all rates taxes
assessments duties charges impositions and outgoing which are no w or during the
Term shall be charged assessed or imposed upon the Premises or upon the owner or
occupier of them (excluding any payable by the Landlord occasioned by receipt of
the rents or by any disposition of or dealing with or ownership of any interest
reversionary to the interest created by this Lease) and if the Landlord shall
suffer any loss of rating relief which may be applicable to empty premises after
the end of the Term by reason of such relief being allowed to the Tenant in
respect of any period before the end of the Term to make good such loss to the
Landlord and     5.2.2   VAT which may from time to time be charged on rents or
other sums payable by the Tenant under this Lease

5.3   Electricity, gas and other services consumed

To pay to the suppliers and to indemnify the Landlord against all charges for
electricity gas and other services consumed or used at or in relation to the
Premises (including meter rents)

5.4   Repair, cleaning, decoration etc

  5.4.1   To repair the Premises and keep them in repair and in addition as and
when necessary to carry out all works of rebuilding reinstatement and renewal of
the Premises excepting damage caused by inherent defects or

8



--------------------------------------------------------------------------------



 



      an Insured Risk other than where the insurance money is irrecoverable in
consequence of any act or default of the Tenant or anyone at the Premises
expressly or by implication with the Tenant’s authority     5.4.2   To replace
from time to time the Landlord’s fixtures and fittings in the Premises which may
be or become beyond repair at any time during or at the expiration of the Term  
  5.4.3   To clean the Premises and keep them in a clean condition     5.4.4  
Not to deposit or permit to be deposited any waste rubbish or refuse on the
Common Parts     5.4.5   In the last year of the Term to redecorate the interior
of the Premises in a good and workmanlike manner and with appropriate materials
of good quality to the reasonable satisfaction of the Landlord

5.5   Waste and alterations

  5.5.1   Not to :

  5.5.1.1   commit any waste     5.5.1.2   make any addition to the Premises    
5.5.1.3   unite the Premises with any adjoining premises     5.5.1.4   make any
alteration to the Premises save as permitted by the following provisions of this
clause

  5.5.2   Mot to make any internal non-structural alterations to the Building
without:

  5.5.2.1   obtaining and complying with all necessary consents of any competent
authority and paying all charges of any such authority in respect of such
consents     5.5.2.2   making an application to the Landlord supported by

9



--------------------------------------------------------------------------------



 



      drawings and where appropriate a specification in duplicate prepared by an
architect (who shall supervise the work throughout to completion)     5.5.2.3  
paying the fees of the Landlord and any superior landlord any mortgagee and
their respective professional advisers and     5.5.2.4   entering into such
covenants as the Landlord may require as to the execution and reinstatement of
the alterations

and in the case of any works of a substantial nature the Landlord may require
prior to the commencement of such works that the provision by the Tenant of
adequate security in the form of a deposit of money or the provision of bond as
assurance to the Landlord that works which may from time to time be permitted by
the Landlord shall be fully completed

  5.5.3   To remove any additional buildings additions alterations or
improvements made to the Premises or any demountable partitions installed in the
Premises at the expiration of the Term if so requested by the Landlord and to
make good any part or parts of the Premises which may be damaged by such removal
    5.5.4   Not to make connection with the Pipes otherwise than in accordance
with plans and specifications approved by the Landlord subject to consent to
make such connection having previously been obtained from the competent
statutory authority or undertaker

    5.6 Aerials, signs and advertisements

10



--------------------------------------------------------------------------------



 



  5.6.1   Not to erect any pole mast or wire (whether in connection with
telegraphic telephonic radio or television communication or otherwise) upon the
Premises     5.6.2   Not to affix to or exhibit on the outside of the Building
or to or through any window of the Building nor display anywhere on the Premises
any placard sign notice fascia board or advertisement except any sign permitted
by virtue of any consent given by the Landlord pursuant to a covenant contained
in this Lease

5.7   Statutory obligations

  5.7.1   At the Tenant’s own expense to execute all works and provide and
maintain all arrangements upon or in respect of the Premises or the use to which
the Premises are being put that are required in order to comply with the
requirements of any statute (already or in the future to be passed) or any
government department, local authority other public or competent authority or
court of competent jurisdiction regardless of whether such requirements are
imposed on the lessor the lessee or the occupier     5.7.2   Not to do in or
near the Premises any act or thing by reason of which the Landlord may under any
statute incur have imposed upon it or become liable to pay any penalty damages
compensation costs charges or expenses     5.7.3   Without prejudice to the
generality of the above to comply in all respects with the provisions of any
statutes and any other obligations imposed by law or by any byelaws applicable
to the Premises or in regard to carrying on the trade or business for the time
being carried on the

11



--------------------------------------------------------------------------------



 



Premises

5.8   Access of Landlord and notice to repair

  5.8.1    To permit the Landlord upon reasonable notice except in the case of
emergencies       5.8.1.1 to enter upon the Premises for the purpose of
ascertaining that the covenants and conditions of this lease have been observed
and performed       5.8.1.2 to view (and to open up floors and other parts of
the Premises where such opening-up is required in order to view making good all
damage thereby caused) the state of repair and condition of the Premises and    
  5.8.1.3 to give to the Tenant (or leave upon the Premises) a notice specifying
any repairs cleaning maintenance or painting that the Tenant has failed to
execute in breach of the terms of this lease and to request the Tenant
immediately to execute the same including the making good of such opening-up (if
any)       5.8.1.4 to carry out work to the Building which cannot reasonably be
carried out without access to the Premises       5.8.1.5 to exercise any right
granted to or reserved to the Landlord

Provided that nothing in this clause nor otherwise in this Lease shall operate
to lessen or otherwise affect the Landlords covenant for quiet enjoyment and its
implied obligation not to derogate from its grant herein contained and provided
further that in exercising all the rights reserved to the Landlord by this Lease

12



--------------------------------------------------------------------------------



 



involving entry to the Premises the Landlord agrees and covenants with the
Tenant as follows:-

(1)   such entry shall only be obtained where it is not reasonably possible to
exercise the right in question without gaining such entry

(2)   the interference thereby caused shall be kept to a reasonable minimum

(3)   the Landlord shall procure that all damage thereby caused to the Premises
and/or to the Tenants fixtures and fittings shall be expeditiously remedied to
the Tenant’s reasonable satisfaction

  5.8.2   Immediately to repair cleanse maintain and paint the Premises as
required by such notice     5.8.3   If within two month of the service of such a
notice the Tenant shall not have commenced and be proceeding diligently with the
execution of the work referred to in the notice to permit the Landlord to enter
the Premises to execute such work as may be necessary to comply with the notice
and to pay to the Landlord the cost of so doing and all expenses incurred by the
Landlord (including legal costs and surveyor’s fees) within 14 days of a written
demand

5.9   Alienation

  5.9.1   Not to hold on trust for another or (save pursuant to a transaction
permitted by and effected in accordance with the provisions of this lease) part
with or share the possession of the whole or any part of the Premises or permit
another to occupy the whole or any part of the Premises     5.9.2   Not to
assign underlet or charge part only of the Premises     5.9.3   Not to underlet
or charge the whole of the Premises without the prior

13



--------------------------------------------------------------------------------



 



      consent of the Landlord such consent not to be unreasonably withheld or
delayed     5.9.4   Not to assign the whole of the Premises without the previous
written licence of the Landlord which licence shall not be unreasonably withheld
Provided that pursuant to the provisions of Section 22 of the Landlord & Tenant
(Covenants) Act 1995 hereinafter called the 1995 Act and Section 19 (1A) of the
Landlord and Tenant Act 1927 no licence shall be granted if one or more of the
grounds or circumstances set out in Part 1 of the Fourth Schedule are met and to
grant such licence subject to the conditions set out in Part 2 of such Schedule
subject in each case to the provisions as to interpretation set out in Part 3 of
such Schedule Provided further that a U.K. government department nationalised
industry or public utility company to which the Tenant proposes to assign this
Lease shall be deemed to satisfy any financial criteria in the Fourth Schedule  
  5.9.5   Prior to any permitted assignment to procure that the assignee enters
into direct covenants with the Landlord to perform and observe all the Tenant’s
covenants and all other provisions during the residue of the Term     5.9.6  
Prior to an assignment to a limited company and if reasonably required by the
landlord to procure guarantors acceptable to the Landlord for the assignee who
covenant with the Landlord as surety (and jointly and severally if more than
one) in terms similar to those set out in the Fifth Schedule or in such other
terms as the Landlord may reasonably specify     5.9.7   The Landlord may as a
condition of giving consent to any assignment of the Premises require the Tenant
to enter into a guarantee in the form of a deed embodying the terms set out in
the Fifth Schedule or in such other

14



--------------------------------------------------------------------------------



 



      reasonably comparable form which the Landlord (acting reasonably) may
require subject to such other terms complying with the requirements for an
authorised guarantee as set out in Section 16 of the 1995 Act (the guarantor
under such guarantee being called in this lease an authorised guarantor)    
5.9.8   That each and every permitted underlease shall be granted without any
fine or premium at a rent not less than the then open market rental value of the
Premises to be approved by the Landlord prior to any such underlease or the Rent
then being paid (whichever shall be the greater) such rent being payable in
advance on the days on which Rent is payable under this lease and shall contain
provisions approved by the Landlord:

  5.9.8.1   prohibiting the undertenant from doing or allowing any act or thing
in relation to the underlet premises inconsistent with or in breach of the
provisions of this lease     5.9.8.2   for re-entry by the under-landlord on
breach of any covenant by the undertenant     5.9.8.3   imposing an absolute
prohibition against all dispositions of or other dealings whatever with the
Premises other than an assignment or charge of the whole     5.9.8.4  
prohibiting any assignment or charge of the whole without the prior written
consent of the Landlord under this tease     5.9.8.5   prohibiting the
undertenant from permitting another to occupy the whole or any part of the
Premises     5.9.8.6   imposing in relation to any permitted assignment or
charge the

15



--------------------------------------------------------------------------------



 



same obligations for registration with the Landlord as are contained in this
lease in relation to dispositions by the Tenant

  5.9.9   Prior to any permitted underletting to procure that the undertenant
enters into direct covenants with the Landlord to the same effect as those
required of an assign     5.9.10   To enforce the performance and observance by
every such undertenant of the provisions of the underlease and not at any time
either expressly or by implication to waive any breach of the covenants or
conditions on the part of any undertenant or assignee of any underlease nor
(without the consent of the Landlord such consent not to be unreasonably
withheld or delayed) vary the terms or accept a surrender of any permitted
underlease     5.9.11   In relation to any permitted underlease:

  5.9.11.1   to ensure that the rent is reviewed in accordance with the terms of
the underlease     5.9.11.2   not to agree the reviewed rent with the
undertenant without the approval of the Landlord     5.9.11.3   where the
underlease provides such an option not to agree that the third party determining
the rent in default of agreement shall act as an arbitrator or as an expert
without the approval of the Landlord     5.9.11.4   not to agree upon the
appointment of a person to act as the third party determining the rent in
default of agreement without the approval of the Landlord     5.9.11.5   to
incorporate as part of its submissions or representations

16



--------------------------------------------------------------------------------



 



      to that third party such submissions or representations as the Landlord
shall reasonably require     5.9.11.6   to give notice to the Landlord of the
details of the determination of every rent review within 28 days provided that
the Landlord’s approvals specified above shall not be unreasonably withheld

  5.9.12   Within 28 days of any assignment charge underlease or sub-underlease
or any transmission or other devolution relating to the Premises to produce for
registration with the Landlord’s Solicitor such deed or document or a certified
copy of it and to pay the Landlord’s solicitor’s reasonable charges for the
registration of every such document such charges not being less than £20.00
(twenty pounds)

5.10   Nuisance etc and residential restrictions

  5.10.1   Not to do nor allow to remain upon the Premises anything which in the
opinion of the Landlord may be or become or cause a nuisance annoyance
disturbance inconvenience injury or damage to the Landlord or its tenants or the
owners or occupiers of the Adjoining Property or any other adjacent or
neighbouring premises     5.10.2   Not to use the Premises for a sale by auction
or for any dangerous noxious noisy or offensive trade business manufacture or
occupation nor for any illegal or immoral act or purpose provided that the
permitted use shall not be regarded as a breach of this covenant     5.10.3  
Not to use the Premises as sleeping accommodation or for residential purposes
nor keep any animal fish reptile or bird anywhere on the Premises

17



--------------------------------------------------------------------------------



 



5.11   Landlord’s costs       To pay to the Landlord all reasonable costs fees
charges disbursements and expenses (including without prejudice to the
generality of the above those payable to counsel solicitors surveyors and
bailiffs) properly incurred by the Landlord in relation to or incidental to:

  5.11.1   every application made by the Tenant for a consent or licence
required by the provisions of this lease whether such consent or licence is
granted or refused or proffered subject to any qualification or condition or
whether the application is withdrawn     5.11.2   the preparation and service of
a notice under the Law of Property Act 1925 Section 146 or incurred by or in
contemplation of proceedings under Section 146 or 147 of that Act
notwithstanding that forfeiture is avoided otherwise than by relief granted by
the court     5.11.3   the recovery or attempted recovery of arrears of rent or
other sums due from the Tenant and     5.11.4   any steps taken in contemplation
of or in connection with the preparation and service of a schedule of
dilapidations during or after the expiration of the Term but if after the
expiration of the Term only in respect of wants of repair occurring during the
Term and where served within three months after the expiration of the Term

5.12   The Planning Acts

  5.12.1   Not to commit any breach of planning control (such term to be
construed as it is used in the Planning Acts) and to comply with the provisions
and requirements of the Planning Acts that affect the Premises whether as

18



--------------------------------------------------------------------------------



 



      to the Permitted User or otherwise and to indemnify (both during or
following the expiration of the Term) and keep the Landlord indemnified against
all liability whatsoever including costs and expenses in respect of any
contravention     5.12.2   At the expense of the Tenant to obtain all planning
permissions and to serve all such notices as may be required for the carrying
out of any operations or user on the Premises which may constitute Development
provided that no application for planning permission shall be made without the
previous consent of the Landlord     5.12.3   Subject only to any statutory
direction to the contrary to pay and satisfy any charge or levy that may
subsequently be imposed under the Planning Acts in respect of the carrying out
or maintenance of any such operations or the commencement or continuance of any
such user     5.12.4   Notwithstanding any consent which may be granted by the
Landlord under this lease not to carry out or make any alteration or addition to
the Premises or any change of use until :

  5.12.4.1   all necessary notices under the Planning Acts have been served and
copies produced to the Landlord     5.12.4.2   all necessary permissions under
the Planning Acts have been obtained and produced to the Landlord and    
5.12.4.3   the Landlord has acknowledged that every necessary planning
permission is acceptable to it the Landlord being entitled to refuse to
acknowledge its acceptance of a Planning permission on the grounds that any
condition contained in it or anything omitted

19



--------------------------------------------------------------------------------



 



      from it or the period referred to in it would be (or be likely to be)
prejudicial to the Landlord’s interest in the Premises or the Building whether
during or following the expiration of the Term

  5.12.5   Unless the Landlord shall otherwise direct to carry out and complete
before the expiration of the Term:

  5.12.5.1   any works stipulated to be carried out to the Premises by a date
subsequent to such expiration as a condition of any planning permission granted
for any Development begun before the expiration of the Term and     5.12.5.2  
any Development begun upon the Premises in respect of which the Landlord shall
or may be or become liable for any charge or levy under the Planning Acts

  5.12.6   In any case where a planning permission is granted subject to
conditions and if the Landlord so requires to provide security for the
compliance with such conditions and not to implement the planning permission
until security has been provided     5.12.7   If reasonably required by the
Landlord but at the cost of the Tenant to appeal against any refusal of planning
permission or the imposition of any conditions on a planning permission relating
to the Premises following an application by the Tenant

5.13   Plans, documents and information

  5.13.1   If called upon to do so to produce to the Landlord or the Surveyor
all plans documents and other evidence as the Landlord may require

20



--------------------------------------------------------------------------------



 



      in order to satisfy itself that the provisions of this lease have been
complied with     5.13.2   If called upon to do so but not more frequent than
may be reasonable to furnish to the Landlord the Surveyor or any person acting
as the third party determining the Rent in default of agreement between the
parties under any provisions for rent review contained in this lease such
information as may be requested in writing in relation to any pending or
intended step under the 1954 Act or the implementation of any provisions for
rent review

5.14   Indemnities       To be responsible for and to keep the Landlord fully
indemnified against all damage damages losses costs expenses actions demands
proceedings claims and liabilities made against or suffered or incurred by the
Landlord arising directly or indirectly out of :

  5.14.1   any act omission or negligence of the Tenant or any persons at the
Premises expressly or impliedly with the Tenant’s authority or     5.14.2   any
breach or non-observance by the Tenant of the covenants conditions or other
provisions of this lease or any of the matters to which this demise is subject

5.15   Reletting boards       To permit the Landlord at any time during the last
six months of the Contractual Term and at any time thereafter unless the Tenant
shall have made a valid court application under Section 24 of the 1954 Act or
otherwise be entitled in law to remain in occupation or to a new tenancy of the
Premises (or sooner if the rents or any part of them shall be in arrear and
unpaid for longer than 28 days) to enter

21



--------------------------------------------------------------------------------



 



    upon the Premises and affix and retain anywhere upon the Premises a notice
for reletting the Premises and during such period to permit persons with the
written authority of the Landlord or its agent at reasonable times of the day to
view the Premises

5.16   Encroachments

  5.16.1   Not to stop up darken or obstruct any windows or light belonging to
the Building     5.16.2   To take all reasonable steps to prevent any new window
light opening doorway path passage pipe or other encroachment or easement being
made or acquired in against out of or upon the Premises and to notify the
Landlord immediately if any such encroachment or easement shall be made or
acquired (or attempted to be made or acquired) and at the request of the
Landlord to adopt such means as shall reasonably be required to prevent such
encroachment or the acquisition of any such easement

5.17   Yield up       At the expiration of the Term :

  5.17.1   to yield up the Premises in repair and in accordance with the terms
of this lease     5.17.2   to give up all keys of the Premises to the Landlord
and     5.17.3   to remove all signs erected by the Tenant in upon or near the
Premises and immediately to make good any damage caused by such removal

5.18   Interest on arrears

  5.18.1   If the Tenant shall fail to pay the rents or any other sum due under

22



--------------------------------------------------------------------------------



 



      this lease within 14 days of the date due whether formally demanded or not
the Tenant shall pay to the Landlord Interest on the rents or other sum from the
date when they were due to the date on which they are paid and such Interest
shall be deemed to be rent due to the Landlord     5.18.2   Nothing in the
preceding clause shall entitle the Tenant to withhold or delay any payment of
the rents or any other sum due under this lease after the date upon which they
fall due or in any way prejudice affect or derogate from the rights of the
Landlord in relation to such non-payment including (but without prejudice to the
generality of the above) under the proviso for re-entry contained in this lease.

5.19   Statutory notices etc       To give full particulars to the Landlord of
any notice direction order or proposal for the Premises made given or issued to
the Tenant by any local or public authority within fourteen days of receipt and
if so required by the Landlord to produce it to the Landlord and without delay
to take all necessary steps to comply with the notice direction or order and at
the request and cost of the Landlord to make or join with the Landlord in making
such objection or representation against or in respect of any notice direction
order or proposal as the Landlord shall deem expedient   5.20   Keyholders      
To ensure that at ail times the Landlord has and the local Police force has
written notice of the name home address and home telephone number of at least
two keyholders of the Premises

23



--------------------------------------------------------------------------------



 



5.21   Sale of reversion etc       To permit upon reasonable notice at any
reasonable time during the Term prospective purchasers or agents instructed in
connection with the sale of the Landlord’s reversion or of any other interest
superior to the Term to view the Premises without interruption provided they are
authorised in writing by the Landlord or its agents   5.22   Defective premises
      To give notice to the Landlord upon becoming aware of any defect in the
Premises which might give rise to an obligation on the Landlord to do or refrain
from doing any act or thing in order to comply with the provisions of this lease
or the duty of care imposed on the Landlord pursuant to the Defective Premises
Act 1972 or otherwise and at all times to display and maintain all notices which
the Landlord may from time to time require to be displayed at the Premises  
5.23   New guarantor       Within 14 days of the death during the Term of any
Guarantor or of such person becoming bankrupt or having a receiving order made
against him or having a receiver appointed under the Mental Health Act 1983 or
being a company passing a resolution to wind up or entering into liquidation or
having a receiver appointed to give notice of this to the Landlord and if so
required by the Landlord at the expense of the Tenant within 28 days to procure
some other person acceptable to the Landlord to execute a guarantee in respect
of the Tenant’s obligations contained in this lease in terms similar to those
set out in the Fifth Schedule   5.24   Landlord’s rights       To permit the
Landlord at all reasonable times during the Term to exercise

24



--------------------------------------------------------------------------------



 



without interruption or interference any of the rights granted to it by virtue
of the provisions of this lease

5.25   The User Covenants

To observe and perform the User Covenants

5.26   Interest after breach of Covenant

In the event of:-

  5.26.1   There being any breach by the Tenant of the covenants on the Tenant’s
part herein contained and     5.26.2   The Landlord having notified the Tenant
in writing that by reason thereof it will not for the time being accept any sums
(including the rents) payable by the Tenant under the provisions of this lease

then and in every such case but only if the Landlord was right to refuse to
accept rent to pay to the Landlord on demand Interest on the amounts due to the
Landlord (credit being given for any sums paid by the Tenant and accepted by the
Landlord as mesne profits) from the date of the notice served by the Landlord in
respect of such breach or from the date when the particular sum fell due
(whichever is the later) until whichever is the earlier of either

  (i)   the date of the acceptance by the Landlord of the sum due or     (ii)  
the date that such breach has been remedied and the Tenant has so notified the
Landlord in writing

6   THE LANDLORD’S COVENANTS

The Landlord covenants with the Tenant:

6.1   Landlord’s Works

To commence forthwith and proceed diligently to carry out and complete the

25



--------------------------------------------------------------------------------



 



Works in a good and workmanlike manner in accordance with all statutory Local
Authority and Fire Officer requirements to the satisfaction of the Tenants so as
to procure that the Premises shall be fully fitted out and available and
operational for use by the Tenant

6.2   Quiet enjoyment

To permit the Tenant peaceably and quietly to hold and enjoy the Premises
without any interruption or disturbance from or by the Landlord or any person
claiming under or in trust for the Landlord or by title paramount

7   INSURANCE

7.1   Landlord to insure

The Landlord covenants with the Tenant to insure the Premises unless such
insurance shall be vitiated by any act of the Tenant or by anyone at the
Premises expressly or by implication with the Tenant’s authority

7.2   Details of the Insurance

Insurance shall be effected:

  7.2.1   in such substantial and reputable insurance office or with such
underwriters and through such agency as the Landlord may from time to time
decide     7.2.2   for the following sums:

  7.2.2.1   such sum as the Landlord shall from time to time reasonably consider
to be the full cost of rebuilding and reinstatement including architects’
surveyors’ and other professional fees payable upon any applications for
planning permission or other permits or consents that may be required in
relation to the rebuilding

26



--------------------------------------------------------------------------------



 



or reinstatement of the Premises the cost of debris removal demolition site
clearance any works that may be required by statute and incidental expenses and

  7.2.2.2   the loss of Rent payable under this lease from time to time (having
regard to any review of rent which may become due under this lease) for three
years

  7.2.3   against damage or destruction by the Insured Risks to the extent that
such insurance may ordinarily be arranged for properties such as the Premises
with an insurer of repute and subject to such excesses exclusions or limitations
as the insurer may require

7.3   Payment of Insurance Rent

The Tenant shall pay the Tenants Insurance Rent on the date of this lease for
the period from and including the Rent Commencement Date to the day before the
next policy renewal date and subsequently the Tenant shall pay the Tenants
Insurance Rent on demand and (if so demanded) in advance of the policy renewal
date

7.4   Suspension of Rent

  7.4.1   If and whenever during the Term:

  7.4.1.1   the Premises or any part of them or access thereto are damaged or
destroyed by any of the Insured Risks except one against which insurance may not
ordinarily be arranged with an insurer of repute for properties such as the
Premises unless the Landlord has in fact insured against that risk so that the
Premises or any part of them are unfit for occupation or use and

27



--------------------------------------------------------------------------------



 



  7.4.1.2   payment of the insurance money is not refused in whole or in part by
reason of any act or default of the Tenant or anyone at the Premises expressly
or by implication with the Tenant’s authority or the provisions of clause 7.4.2
shall have effect

  7.4.2   When the circumstances contemplated in clause 7.4.1 arise the Rent or
a fair proportion of the Rent according to the nature and the extent of the
damage sustained shall cease to be payable until the Premises or the affected
part or the Estate Roads or Pipes shall have been rebuilt or reinstated so that
the Premises or the affected part are made fit for occupation or use or until
the expiration of three years from the destruction or damage whichever period is
the shorter (any dispute as to such proportion or the period during which the
Rent shall cease to be payable to be determined in accordance with the
Arbitration Acts 1950 to 1979 by an arbitrator to be appointed by agreement
between the parties or in default by the President for the time being of the
Royal Institution of Chartered Surveyors upon the application of either party)


7.5   Landlords obligations

  7.5.1   when the circumstances contemplated in clause 7.4.1 arise the Landlord
shall use its best endeavours to obtain any necessary consents to enable the
Landlord to rebuild and reinstate the Premises and as soon as such consents have
been obtained to lay out all monies received in respect of such insurance
(except sums in respect of loss of rent) in repairing rebuilding or reinstating
the demised premises so destroyed or damaged

28



--------------------------------------------------------------------------------



 



  7.5.2   If for any cause whatsoever outside the control of the Landlord the
repairing rebuilding or reinstatement of the demised premises shall be prevented
or frustrated then the said sums of money received in respect of such insurance
shall be paid to the Landlord     7.5.3   In relation to the policy of insurance
effected by the Landlord pursuant to its obligations contained in the Lease to
produce to the Tenant on demand a copy of the policy and the last premium
renewal receipt

7.6   Tenant’s insurance covenants

The Tenant covenants with the Landlord:

  7.6.1   to comply with all the requirements and recommendations of the
insurers     7.6.2   not to do or omit anything that could cause any policy of
insurance on or in relation to the Premises to become void or voidable wholly or
in part nor (unless the Tenant shall have previously notified the Landlord and
have agreed to pay the increased premium) anything by which additional insurance
premiums may become payable     7.6.3   to keep the Premises supplied with such
fire fighting equipment as the insurers and the fire authority may require or as
the Landlord may reasonably require and to maintain such equipment to their
satisfaction and in efficient working order and at least once in every 6 months
to cause any sprinkler system and other fire fighting equipment to be inspected
by a competent, person     7.6.4   not to store or bring onto the Premises any
article substance or liquid of a specially combustible inflammable or explosive
nature and to comply with the requirements and recommendations of the fire
authority and the requirements of the Landlord as to fire precautions relating

29



--------------------------------------------------------------------------------



 



to the Premises

  7.6.5   not to obstruct the access to any fire equipment or the means of
escape from the Premises nor to lock any fire door while the Premises are
occupied     7.6.6   to give notice to the Landlord immediately upon becoming
aware of the happening of any event which might affect any insurance policy on
or relating to the Premises or upon the happening of any event against which the
Landlord may have insured under this lease     7.6.7   immediately to inform the
Landlord in writing of any conviction judgment or finding of any court or
tribunal relating to the Tenant (of any director or other officer or major
shareholder of the Tenant) of such a nature as to be likely to affect the
decision of any insurer or underwriter to grant or to continue any such
insurance     7.6.8   if at any time the Tenant shall be entitled to the benefit
of any insurance on the Premises (which is not effected or maintained in
pursuance of any obligation contained in this lease) to apply all money received
by virtue of such insurance in making good the loss or damage in respect of
which such money shall have been received     7.6.9   if and whenever during the
Term the Premises or any part of them are damaged or destroyed by an Insured
Risk and the insurance money under the policy of insurance effected by the
Landlord pursuant to its obligations contained in this lease is by reason of any
act or default of the Tenant or anyone at the Premises expressly or by
implication with the Tenant’s authority wholly or partially irrecoverable
immediately in every such case (at the option of the Landlord) either:

  7.6.9.1   to rebuild and reinstate at its own expense the Premises

30



--------------------------------------------------------------------------------



 



or the part destroyed or damaged to the reasonable satisfaction and under the
supervision of the Surveyor the Tenant being allowed towards the expenses of so
doing upon such rebuilding and reinstatement being completed the amount (if any)
actually received in respect of such destruction or damage under any such
insurance policy or

  7.6.9.2   to pay to the Landlord on demand with Interest the amount of such
insurance money so irrecoverable in which event the provisions of clause 7.4
shall apply

8   PROVISOS   8.1   Re-entry

If and whenever during the Term:

  8.1.1   the rents (or any of them or any part of them) under this lease are
outstanding for Twenty one days after becoming due whether formally demanded or
not or     8.1.2   there is a breach by the Tenant or the Guarantor of any
covenant or other term of this lease or any document supplemental to this lease
or     8.1.3   an individual Tenant or an individual Guarantor

  8.1.3.1   becomes bankrupt or     8.1.3.2   has an interim receiver appointed
in respect of his property or     8.1.3.3   has a bankruptcy order made against
him or

  8.1.4   a company Tenant or company Guarantor

31



--------------------------------------------------------------------------------



 



  8.1.4.1   enters into liquidation whether compulsory or voluntary (but not if
the liquidation is for amalgamation or reconstruction of a solvent company) or  
  8.1.4.2   has a receiver appointed or     8.1.4.3   has an administration
order made in respect of it or if     8.1.4.4   any person becomes entitled to
exercise the powers conferred on an administrative receiver in respect of it or

  8.1.5   the Tenant enters into an arrangement for the benefit of its creditors
or
    8.1.6   the Tenant has any distress or execution levied on its goods the
Landlord may re-enter the Premises (or any part of them in the name of the
whole) at any time (and even if any previous right of re-entry has been waived)
and then the Term will absolutely cease but without prejudice to any rights or
remedies which may have accrued to the Landlord against the Tenant or the
Guarantor in respect of any breach of covenant or other term of this lease
(including the breach in respect of which the re-entry is made)

8.2   Exclusion of use warranty

Nothing in this lease or in any consent granted by the Landlord under this lease
shall imply or warrant that the Premises may lawfully be used under the Planning
Acts for the purpose authorised in this lease (or any purpose subsequently
authorised)

8.3   Entire understanding

This tease embodies the entire understanding of the parties relating to the
Premises and to all the matters dealt with by any of the provisions of this
lease

8.4   Representations

32



--------------------------------------------------------------------------------



 



The Tenant acknowledges that this lease has not been entered into in reliance
wholly or partly on any statement or representation made by or on behalf of the
Landlord except any such statement or representation that is expressly set out
in this lease

8.5   Licences etc under hand

Whilst the Landlord is a limited company or other corporation all licences
consents approvals and notices required to be given by the Landlord shall be
sufficiently given under the hand of a director the secretary or other duly
authorised officer of the Landlord or the Surveyor on behalf of the Landlord

8.6   Tenant’s property

If after the Tenant has vacated the Premises on the expiry of the Term any
property of the Tenant remains in or on the Premises and the Tenant fails to
remove it within seven days after being requested in writing by the Landlord to
do so or if after using its best endeavours the Landlord is unable to make such
a request to the Tenant within fourteen days from the first attempt so made by
the Landlord:

  8.6.1   the Landlord may as the agent of the Tenant sell such property and the
Tenant will indemnify the Landlord against any liability incurred by it to any
third party whose property shall have been sold by the Landlord in the mistaken
belief held in good faith (which shall be presumed unless the contrary be
proved) that such property belonged to the Tenant     8.6.2   if the Landlord
having made reasonable efforts is unable to locate the Tenant the Landlord shall
be entitled to retain such proceeds of sale absolutely unless the Tenant shall
claim them within six months of the date upon which the Tenant vacated the
Premises and

33



--------------------------------------------------------------------------------



 



  8.6.3   the Tenant shall indemnify the Landlord against any damage occasioned
to the Premises and any actions claims proceedings costs expenses and demands
made against the Landlord caused by or related to the presence of the property
in or on the Premises

8.7   Compensation on vacating

Any statutory right of the Tenant to claim compensation from the Landlord on
vacating the Premises shall be excluded to the extent that the law allows

8.8   Service of notices

The provisions of the Law of Property Act 1925 Section 196 as amended by the
Recorded Delivery Service Act 1962 shall apply to the giving and service of all
notices and documents under or in connection with this lease except that
Section 196 shall be deemed to be amended as follows :

  8.8.1   the final words of Section 196(4)....’and that service.... be
delivered’ shall be deleted and there shall be substituted “....and that service
shall be deemed to be made on the third Working Day after the registered letter
has been posted “Working Day” meaning any day from Monday to Friday
(inclusive) other than Christmas Day Good Friday and any statutory bank or
public holiday     8.8.2   any notice or document shall also be sufficiently
served if sent by telex telephone facsimile transmission or any other means of
electronic transmission to the party to be served and that service shall be
deemed to be made on the next following Working Day (as defined above) and in
this clause ‘party’ includes the Guarantor

9.   Option to Determine on Notice

If the Tenant wishes to determine this Lease on 17th August 2002 or 17th
August 2007

34



--------------------------------------------------------------------------------



 



and gives to the Landlord not less than six months notice of that wish then on
expiry of the notice the Term is to cease and determine immediately but without
prejudice to any rights or remedies that may have accrued.

10.   Option for Lease of Attic Area   10.1   If the Tenant wishes to take a
Lease of the second floor of the Building (“attic Area”) edged red on plan A2
and any time in the period 18th August 1997 to 17th February 1998
(inclusive) gives to the Landlord not less than one month’s notice of that wish
then provided the Tenant has paid the rents and has substantially performed and
observed the material covenants contained in this Lease up to the date of giving
notice the Landlord must grant to the Tenant a Lease of the Attic Area for a
term expiring on 17th August 2012. The Lease of the Attic Area is to be on the
same terms and conditions as this Lease including for the avoidance of doubt the
Break Option in Clause 9 above but except as to the Initial Rent and the Tenants
Insurance Rent and to demise a right of way on foot only over the shared stairs
edged yellow on Plan A2.   10.2   The Initial Rent reserved by the Lease of the
Attic Area is to be £11,522.00 per annum and the Tenants insurance Rent is to be
14.45% of the Insurance Rent as defined in this Lease.   10.3   The Lease of the
Attic area shall commence two months from the expiry of the notice referred to
in Clause 10.1 and the Landlord covenants with the Tenant prior to the
commencement of the Lease to fit out the Attic Area to the same standard as that
in relation to the fitting out works of the Premises

IN WITNESS of which this Deed has been executed the day and year first above
written

35



--------------------------------------------------------------------------------



 



FIRST SCHEDULE
Rights Reserved

1.   The right at any time during the Term at reasonable times and upon
reasonable notice except in cases of emergency to enter (or in the cases of
emergency to break and enter) the Premises:-

  1.1   to inspect the condition and state of repair of the Premises     1.2  
to take schedules or inventories of fixtures and other items to be yielded up on
the expiry of the Term and     1.3   to exercise any of the rights granted to
the Landlord elsewhere in this lease

2.   The right with the Surveyor and the third party determining the Rent in
default of agreement between the parties under any provisions for rent review
contained in this lease at any time and on reasonable prior notice to enter and
inspect and measure the Premises for all purposes connected with any pending or
intended step under the 1954 Act or the implementation of the provisions for
rent review   3.   All rights of light air and other easements and rights nor or
hereafter belonging to or employed by the Premises from or over any adjacent or
neighbouring land or building   4.   The right to build or rebuild or alter any
adjacent or neighbouring land or building in any manner whatsoever and to let
the same for any purpose or otherwise deal therewith notwithstanding the light
or air to the Premises is in any such case thereby diminished or any other
liberty easement right or advantage belonging to the Tenant is thereby
diminished or prejudicially affected   5.   The right to support and shelter and
all other easements and rights now or hereafter belonging to or enjoyed by all
adjacent or neighbouring land or buildings

36



--------------------------------------------------------------------------------



 



    an interest wherein in possession or reversion is at anytime during the term
hereby granted vested in the Landlord

6.   The right of the Landlords other Tenants and occupiers of the Building to
enter for the purpose of fire escape

SECOND SCHEDULE
The User Covenants

1.   User

  1.1   To use the Premises for the Permitted User only     1.2   Not to
discharge into any of the Pipes serving the Premises any oil grease or other
deleterious matter or any substance which might be or become a source of danger
or injury to the drainage system     1.3   To clean both sides of ail windows
and window frames in the Building at least once every month

2.   Ceiling and floor loading

  2.1   Not to bring or permit to remain on the Building any safes machinery
goods or other articles which shall or may strain or damage the Building or any
part of it     2.2   Not without the consent of the Landlord to suspend anything
from any ceiling of the Building     2.3   On any application by the Tenant for
the Landlord’s consent under paragraph 2.2 the Landlord shall be entitled to
consult and obtain the advice of an engineer or other person in relation to the
ceiling loading proposed by the Tenant and the Tenant shall repay to the
landlord on

37



--------------------------------------------------------------------------------



 



      demand the fees of such engineer or other person

3.   Machinery

  3.1   Not to install or use in or upon the Premises any machinery or apparatus
which will cause noise or vibration which can be heard or felt in nearby
premises or outside the Premises or which may cause structural damage     3.2  
To keep all machinery and equipment upon the Premises properly maintained and in
good working order and for that purpose to employ reputable contractors to be
approved by the Landlord such approval not to be unreasonably refused for the
regular periodic inspection and maintenance of them to renew all working and
other parts as and when necessary or when recommended by such contractors to
ensure by directions to the Tenant’s staff and otherwise that such plant
apparatus and machinery are properly operated and to avoid damage to the
Premises by vibration or otherwise

4.   Signs

At all times to display and maintain a suitable sign showing the Tenant’s
trading name and business of a size and kind where first approved by the
Landlord on a point on the outside of the Building or elsewhere on the Premises
to be specified in writing by the Landlord such approval not to be unreasonably
withheld

5.   To insure the plate glass windows in the Premises

THIRD SCHEDULE
Particulars of matters to which the Premises are subject all matters contained
or referred to in the Property and Charges Registers of Title Number CH397294.

38



--------------------------------------------------------------------------------



 



FOURTH SCHEDULE
PART 1
Circumstances in which the Landlord may withhold his Licence to an assignment of
the Demised Premises

1.   The Tenant at the date of the application for the Licence is in material
breach of covenant under the terms of this Lease or is at any time after that
date until immediately prior to the assignment in material breach of covenant
under the terms of this Lease   2.   The use to which the proposed assignee
intends to put the Demised Premises will substantially reduce the value of the
Landlord’s interest in the Building.   3.   The proposed assignee cannot
demonstrate that it had net profits after tax for each of the three completed
financial years of the assignee (whether a company partnership or individual)
immediately preceding the date of the application for Licence to Assign which
exceed three times the aggregate amount of the rent reserved by this Lease which
in the opinion of the Landlord is likely to be payable during the three years
immediately following the date of the proposed Assignment   4.   A Judgment in
the County Court has been registered at any time against the proposed assignee  
5.   The proposed assignee has not produced to the Landlord references which
consist of at least one Banker’s reference from a Bank whose principal office is
in the United Kingdom one Accountant’s reference two trade references and one
current landlord’s reference   6.   There are arrears of rent or other monies
due under this Lease to the Landlord at the date of the request for the Licence
to Assign and/or at the date of the assignment

39



--------------------------------------------------------------------------------



 



PART 2
Conditions subject to which any Licence to Assign may be granted by the Landlord

1.   The Landlord may require from the Tenant’s Solicitors an undertaking to the
Landlord’s Solicitors to pay all reasonable legal and surveyor’s costs
disbursements and value added tax on such matters arising on the application for
Licence to Assign or incidental to it whether or not the Licence is granted
unless the landlord shall have acted in breach of its obligation in relation
thereto

2.   The Landlord may require the Assignment to be permitted by Licence by the
Landlord prepared by or on behalf of the Landlord at the Tenant’s cost such
Licence to contain a provision that it shall be void or voidable at the
Landlord’s option (but without liability to repay any fees then paid) if the
Assignment is not completed within two months of the date of the Licence such
Licence also to contain a provision that the granting of the Licence is not
deemed to be a waiver of any breach of covenant on the part of the Tenant
existing immediately prior to the grant of the Licence such Licence also to
contain such other provisions as in the Landlord’s opinion are reasonable

PART 3
(Interpretation)
     The provisions of this Schedule are subject to interpretation as follows:-

1.   For the purpose of calculating rent for any tests in this Schedule then
“rent” shall be deemed to include all rents reserved by this Lease including
service charge and insurance and assuming that any rent free period or period of
reduced rent has elapsed and that rent at the full rate is payable

2.   For the purpose of calculating net profits after tax the value of any rent
free period(s) being enjoyed by the assignee at any other premises shall be
deducted from the

40



--------------------------------------------------------------------------------



 



     assignee’s profits

3.   Any dispute in relation to property valuation or net profits shall be
determined by an expert who in the case of property valuations shall be a member
of the Royal Institution of Chartered Surveyors and who in the case of net
profits shall be a chartered accountant

4.   In the event that the parties cannot agree on the identity of an expert
then either the Landlord or the Tenant may apply for the appointment of an
expert to the President for the time being of the Royal Institution of Chartered
Surveyors or the Institute of Chartered Accountants in England and Wales as the
case may be

5.   The fees and expenses of the expert including the cost of his nomination
shall be borne as the expert may determine but otherwise each party will bear
its own costs

6.   The expert shall afford the Landlord and the Tenant an opportunity to make
representations to him and shall give written reasons for his determination

7.   If the expert shall die delay or become unwilling unfit or incapable of
acting or if for any other reason the President shall in his absolute discretion
think fit he may on the application of either the Landlord or the Tenant by
writing discharge the expert and appoint another in his place

8.   In the event of any circumstance or condition in this Schedule not being
enforceable under the provisions of Section 19 (1A) of the Landlord & Tenant Act
1927 then this shall not prejudice the enforceability of the other parts of this
Schedule

FIFTH SCHEDULE
FORM OF AUTHORISED GUARANTEE

1.   In this Deed “the Assignee” means the person or persons company or
companies

41



--------------------------------------------------------------------------------



 



which the Authorised Guarantor guarantees under the provisions of this Schedule
being the relevant Assignee as referred to in (as applicable) Section 16 (1) or
Section 16 (6) of the 1995 Act

2.   To the extent (but only to the extent) that the provisions of this Deed are
not an Authorised Guarantee complying with the provisions of Section 16 of the
1995 Act then the same shall not be enforceable but such unenforceability shall
not prejudice the other parts of this Schedule

3.   The Authorised Guarantor covenants with and guarantees to the Landlord that
the Assignee shall at all times during the Term (but not for the avoidance of
doubt so as to impose on the authorised Guarantor any liability restriction of
or other requirement of whatever nature in relation to any time after the
Assignee is released from its covenants in this Lease by virtue of the 1995 Act)
pay the rents and all other sums reserved and made payable by this Lease and in
the manner and at the respective times appointed for their payment and shall
perform and observe all the covenants on the part of the Tenant and the
conditions and provisions contained in the Lease and the Authorised Guarantor
will pay and make good to the Landlord on demand any losses damages costs and/or
expenses suffered or incurred by the Landlord by reason of any failure of the
Assignee to do so Provided that any neglect delay or forbearance of the Landlord
in enforcing or giving time to the Assignee for payment of such rents or other
sums or the performance or observance of any such covenants conditions and
provisions or (but subject to the overriding provisions of Section 18 of the
1995 Act) any variation in the terms of this Lease (including but not by way of
limitation any reviews of the rent or licences or consents given by the Landlord
or Deeds of Variation entered into between the Landlord and the Assignee) or the
transfer of the Landlord’s reversion or the release of any one of the persons
acting as Authorised

42



--------------------------------------------------------------------------------



 



Guarantor (if more than one) from liability under this Lease or any other act
omission matter or thing by which (but for this provision) the Authorised
Guarantor would be exonerated either wholly or in part from this covenant and/or
indemnified (other than a release under seal given by the Landlord) shall not
release or in any way lessen or affect the liability of the Authorised Guarantor
to the Landlord

4.   The Authorised Guarantor covenants with the Landlord that if the Assignee
goes into liquidation and the Liquidator disclaims this Lease or if the Tenant
for the time being is an individual and becomes bankrupt and the Trustee in
Bankruptcy disclaims this Lease the Authorised Guarantor shall if required by
the Landlord within three months of such event accept from and execute and
deliver to the Landlord a counterpart of a new Lease of the Demised Premises for
a term commencing on the date of such disclaimer and continuing for the residue
of the Term which (but for such disclaimer) would have then remained unexpired
of the Term such new lease to be at the cost of the Authorised Guarantor and to
reserve the same rents and other sums as were then reserved and made payable by
this Lease and to contain tenant covenants (as defined in the 1995 Act) as are
no more onerous than those of this Lease (but incorporating for the avoidance of
doubt the provisions of any Deeds or documents subsequently varying the Lease so
far as the same may be applicable to an Authorised Guarantee)

5.   It is agreed that the Authorised Guarantor’s obligations are as principal
debtor in respect of the obligations owed by the Assignee

SIXTH SCHEDULE
Expenses incurred by Landlord to be recovered from the Tenant
The installation and maintenance of a fire alarm panel.

43



--------------------------------------------------------------------------------



 



SEVENTH SCHEDULE
The Rent and Rent Review

1.   For the purposes of this Schedule the terms defined in this paragraph 1
have the meanings specified.

1.1   References to “an arbitrator” ar references to a person appointed by
agreement between the Landlord and the Tenant or in the absence of agreement
within 14 days of one of them giving notice to the other of his nomination
nominated by the President on the application of either made not earlier than
six months before the relevant review date or at any time thereafter to
determine the rent under this Schedule.

1.2   “The Assumptions”

“The Assumptions” means

  1.2.1   the assumption that no work has been carried out on the Premises
during the Term by the Tenant his subtenants or their predecessors in title that
has diminished the rental value of the Premises other than work carried out in
compliance with clause 5.7.     1.2.2   the assumption that if the Premises have
been destroyed or damaged they have been fully rebuilt or reinstated.     1.2.3
  the assumption that the covenants contained in this Lease on the part of the
Tenant have been fully performed and observed.     1.2.4   the assumption that
the Premises are available to let by a willing Landlord to a willing Tenant in
the open market by one Lease (“the Hypothetical Lease”) without a premium being
paid by either party and with vacant

44



--------------------------------------------------------------------------------



 



possession.

  1.2.5   the assumption that the Premises have already been fitted out and
equipped by and at the expense of the incoming tenant so that they are capable
of being used by the incoming tenant from the beginning of the Hypothetical
Lease for all purposes required by the incoming tenant that would be permitted
under this Lease.     1.2.6   the assumption that the Hypothetical Lease
contains the same terms as this Lease except the amount of the Initial Rent and
any rent-free period allowed to the Tenant for fitting out the Premises for his
occupation and use at the commencement of the Term but including the provisions
for rent review on the Review Dates and except as set out in subparagraph 1.2.7.
    1.2.7   the assumption that the term of the Hypothetical Lease is equal in
length to the Contractual Term and that such term begins on the relevant review
date that the rent commences to be payable on that date and that the years
during which the Tenant covenants to decorate the Premises are at the same
intervals after the beginning of the term of the Hypothetical Lease as those
specified in this Lease.     1.2.8   the assumption that the Hypothetical Lease
will be renewed at the expiry of its term under the provisions of the 1954 Act.
    1.2.9   the assumption that every prospective willing Landlord and willing
Tenant is able to recover VAT in full.

1.3   “The Disregards”

“The Disregards means

  1.3.1   disregard of any effect on rent of the fact that the Tenant his
subtenants or their predecessors in title have been in occupation of the
Premises.

45



--------------------------------------------------------------------------------



 



  1.3.2   disregard of any goodwill attached to the Premises because the
business of the Tenant his subtenants or their predecessors in title in their
respective businesses is or was carried on there and     1.3.3   disregard of
any increase in rental value of the Premises attributable at the relevant review
date to any improvement to the Premises carried out with consent where required
otherwise than in pursuance of an obligation except an obligation contained in
clause 5.7 to the Landlord or his predecessors in title either

  (a)   by the Tenant his subtenants or their predecessors in title during the
Term or during any period of occupation before the Term or     (b)   by any
tenant or subtenant of the Premises before the commencement of the Term provided
that the Landlord or his predecessors in title have not since the improvement
was carried out had vacant possession of the relevant part of the Premises and

  1.3.4   disregard of the taxable status of the Landlord or the Tenant for the
purpose of VAT.

1.4   “The President”

“The President” means the President for the time being of the Royal Institution
of Chartered Surveyors or any person authorised by him to make appointments on
his behalf.

1.5   “A review period”

References to “a review period” are references to the period beginning on any
review date and ending on the day before the next review date.

2.   Ascertaining the Rent

2.1   The Rent

46



--------------------------------------------------------------------------------



 



Until the First Review Date the Rent is to be the Initial Rent and thereafter
during each successive review period the Rent is to be a sum equal to the
greater of the rent payable under this Lease immediately before the relevant
review date or if payment of rent has been suspended as provided for in this
Lease the rent that would have been payable had there been no such suspension or
the revised rent ascertained in accordance with this Schedule.

2.2   Agreement of the Rent

The Rent for any review period may be agreed at any time or in the absence of
agreement is to be determinated by an arbitrator not earlier than the relevant
review date.

2.3   Open market rent

The sum to be determined by an arbitrator must be the sum at which he decides
the Premises might reasonably be expected to be let in the open market at the
relevant review date making the Assumptions but disregarding the Disregards.

2.4   Conduct of the arbitration

The arbitration must be conducted in accordance with the Arbitration Act 1996
except that if the arbitrator dies or declines to act the President may on the
application of either the Landlord or the Tenant appoint another in his place.

2.5   Memoranda of agreement

Whenever the Rent has been ascertained in accordance with this Schedule
memoranda to that effect must be signed by or on behalf of the Landlord and the
Tenant and annexed to this document and its counterpart and the Landlord and the
Tenant must bear their own costs in this respect.

2.6   Reimbursement of costs

If on publication of the arbitrator’s award the Landlord or the Tenant pays all
his fees and

47



--------------------------------------------------------------------------------



 



expenses the paying party may recover such proportion of them if any as the
arbitrator awards against the other in the case of the Landlord as rent arrears
or in the case of the Tenant by deduction from the Rent.

3.   Payment of the Rent as ascertained

3.1   Where the Rent is not ascertained by a review date

If the Rent payable during any review period has not been ascertained by the
relevant review date then rent is to continue to be payable at the rate
previously payable such payments being on account of the Rent for that review
period.

3.2   where a review date is not a quarter day

If the Rent for any review period is ascertained on or before the relevant
review date but that date is not a quarter day then the Tenant must pay to the
Landlord on that review date the difference between the Rent due for that
quarter and the Rent already paid for it.

3.3   Back-payment where review delayed

If the Rent payable during any review period has not been ascertained by the
relevant review date then the Tenant must pay to the Landlord within seven days
of the date on which the Rent is agreed or the arbitrator’s award is received by
him any shortfall between the Rent that would have been paid for that period had
it been ascertained on or before the relevant review date and the payments made
by the Tenant on account and any VAT payable thereon and interest at the base
lending rate from time to time of the bank referred to in or nominated pursuant
to clause 1.6 in respect of each instalment of rent due on or after that review
date on the amount by which the instalment of the Rent that would have been paid
had it been ascertained exceeds the amount paid by the Tenant on account the
interest to be payable for the period from the date on which the instalment was
due up to the date of payment of the shortfall.

48



--------------------------------------------------------------------------------



 



4.   Effect of counter-inflation provisions

If at any review date a statute prevents restricts or modifies the Landlord’s
right either to review the Rent in accordance with this Lease or to recover any
increase in the Rent then the Landlord may when the restriction or modification
is removed relaxed or varied without prejudice to his rights if any to recover
any rent the payment of which has only been deferred by statute on giving not
less than one month’s nor more than three months’ notice to the Tenant at any
time within six months of the restriction or modification being removed relaxed
or varied time being of the essence require the Tenant to proceed with any
review of the Rent that has been prevented or to review the Rent further where
the Landlord’s right was restricted or modified. The date of expiry of the
notice is to be treated as a review date provided that nothing in this paragraph
is to be construed as varying any subsequent review date. The Landlord may
recover any increase in the Rent with effect from the earliest date permitted by
law.
EIGHTH SCHEDULE

1.   New Ceiling   2.   Plastered throughout   3.   New electric wiring
throughout   4.   New electric sockets and fluorescent lighting throughout   5.
  Storage radiators installed   6.   Carpeted throughout (carpet tiles)   7.  
Decorated throughout — Emulsion wails, Gloss woodwork   8.   New ladies and
gents toilet facilities   9.   New kitchen area

49



--------------------------------------------------------------------------------



 



We certify that there is no Agreement for Lease (or Tack) which this lease (or
Tack) gives effect.

50



--------------------------------------------------------------------------------



 



The finished offices will be to the same standard as the offices situated on the
4th floor of the Adelphi Mill

             
THE COMMON SEAL of
)          
SILK DEVELOPMENTS LIMITED
)         [SEAL]
was hereunto affixed in the
)          
presence of:-
)          

             
 
  Director   [ILLEGIBLE]    
 
  Secretary   [ILLEGIBLE]    

51